        Case 2:20-cv-01831-NR Document 12 Filed 11/25/20 Page 1 of 3




            IN THE UNITED STATES DISTRICT COURT FOR
             THE WESTERN DISTRICT OF PENNSYLVANIA

                                             :
NICOLE ZICCARELLI,,                          :
                                             :
                                             :       NO. 2:20-cv-01831-NR
                        Plaintiffs,          :
                                             :
            v.                               :
                                             :
THE ALLEGHENY COUNTY BOARD OF                :
ELECTIONS, et al.,                           :
                                             :
                        Defendants.          :
                                             :
                                             :

                         ENTRY OF APPEARANCE

TO THE CLERK:

      Kindly enter my appearance in this case as counsel for Kathy Boockvar, in

her capacity as Secretary of the Commonwealth of Pennsylvania, in the above-

captioned matter.


Dated: November 25, 2020                   HANGLEY ARONCHICK SEGAL
                                           PUDLIN & SCHILLER

                                           By:   /s/ Mark A. Aronchick
                                                 Mark A. Aronchick
                                                 (Pa. I.D. No. 20261)
                                           One Logan Square, 27th Floor
                                           Philadelphia, PA 19103
                                           Telephone: (215) 568-6200
                                           Email: maronchick@hangley.com
Case 2:20-cv-01831-NR Document 12 Filed 11/25/20 Page 2 of 3




                                  Counsel for Kathy Boockvar, in her
                                  capacity as Secretary of the
                                  Commonwealth of Pennsylvania




                            -2-
           Case 2:20-cv-01831-NR Document 12 Filed 11/25/20 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I, Mark A. Aronchick, certify that on the 25th day of November, 2020, a

copy of the foregoing Entry of Appearance was served by ECF filing on all

counsel.


                                            /s/ Mark A. Aronchick
                                            Mark A. Aronchick
